DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 9/10/2021.
Claims 1, 3-9, 11-15 and 21-27 are pending. Claims 2, 10 and 16-20 are cancelled. Claim 27 is new. Claims 1, 11 and 22 are currently amended. Claims 1, 11 and 22 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 9/10/2021, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 2-3 of the office action mailed 6/10/2021, have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicants’ arguments and amendments, filed 9/10/2021, with respect to Prior Art Rejections for independent claims 1 and 22, as indicated in line numbers 4 and 6 of the office action mailed 6/10/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and the claims are allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 9/10/2021, with respect to independent claim 11, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
independent claim 11, the claim has been amended to recite “wherein the passive device and the semiconductor package are disposed laterally on the first package substrate”, which applicants contend is not disclosed or taught by the prior art, including Sung, since in Sung element 400 and element 300 are stacked vertically on element 200 (Remarks 9-10).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 11, Sung in view of May discloses the limitation “wherein the passive device and the semiconductor package are disposed laterally on the first package substrate”, since in Sung the bridge die in package 400 and package 300 are both disposed across the lateral surface of package substrate 200. Claim 11, as currently written, does not expressly require that the passive device and the semiconductor package are disposed laterally relative to each other on the first package substrate.
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2020/0075542 A1, hereinafter “Sung”) in view of May et al. (US 2019/0341351 A1, hereinafter “May”).
Regarding independent claim 11, Figure 1 of Sung discloses three-dimensional integrated circuit (3DIC) structure, comprising: 
a semiconductor package 300 (“third sub-package”- ¶0024, which has a similar configuration and components as package 200- ¶0024) disposed over and electrically 
a device (i.e., the “bridge die” in package 400- ¶¶0024, 0028) disposed over and electrically connected to the first package substrate 200, wherein the device and the semiconductor package 300 are disposed laterally on the first package substrate 200, since the bridge die in package 400 and package 300 are both disposed across the lateral surface of package substrate 200; 
a molded underfill layer 610 (“filling layer”- ¶0025) disposed aside the semiconductor package 300 and the device and having a top surface not lower than the second side of the semiconductor die 210; and 
a clamp component 650 (“molding layer”- ¶0026) configured to clamp the semiconductor package 300 to a second package substrate 100 (“first sub-package”- ¶0021) below the first package substrate 200, since layer 650 is disposed over package 300 such that it would apply a downward pressure on package 300 towards package 200 which can be interpreted as adhering/clamping packages 200 and 300 together.
Sung does not expressly disclose wherein the device (i.e., bridge die) is a passive device.
May discloses wherein bridge die are passive devices (¶0002).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sung such that the device (i.e., bridge die) is a passive device at as taught by May for the purpose of 
Regarding claim 12, Figure 1 of Sung discloses wherein the semiconductor package 300 is bonded to the first package substrate 200 through a plurality of first bumps 550 (“dummy balls”- ¶0022), the first package substrate 200 is bonded to the second package substrate 100 through a plurality of second bumps 510 (“connectors... bumps”- ¶0021), and a dimension of the plurality of first bumps 550 is less than a dimension of the plurality of second bumps 510.
Regarding claim 14, Figure 1 of Sung discloses wherein the molded underfill layer 610 has a substantially planar top surface.
Regarding claim 15, Figure 1 of Sung discloses wherein the molded underfill layer 610 further covers a portion of the second side of the semiconductor die 210.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record including Sung, Kim, Campbell and/or May, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “the 3DIC structure... further comprising a capillary underfill layer surround the plurality of second bumps”.
Claims 1, 3-9 and 21-27 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Sung, Kim, Campbell and/or May, either singularly or in combination, 
Claims 3-9 and 21 are allowed as being dependent on allowed claim 1.
Regarding independent claim 22, the claim is allowed, because the prior art of record including Sung, Kim, Campbell and/or May, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a molded underfill layer, surrounding the plurality of first bumps, a sidewall of the semiconductor package and a vertical side surface of the heat spreader”.
Claims 23-27 are allowed as being dependent on allowed claim 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                              

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C CHANG/Primary Examiner, Art Unit 2895